   Case 2:20-cv-02734-WBV-DMD Document 1-2 Filed 10/06/20 Page 1 of 3
 2020-03378                                                                                              FILED
                                                                                                  2020 APR 28        P 03:39

     3                   •/


                              CIVIL DISTRICT COURT FOR TUE PARISH OF ORLEANS
                                                                                                  •          CIVIL

                                                                                                      DISTRICT COURT
Section' 5
                                                STATE OF LOUISIANA


                     NO.:                                                                DIVISION "      »


                                                   DER1CIC PARICER


                                                         VERSUS


                            WAL-MART STORES, INC. AND XYZ INSURANCE COMPANY


          FILED:
                                                                         DEPUTY CLERK


                                              PETITION FOR DAMAGES

                 Now inlo Court through undersigned counsel comes Petitioners, Derick Parker, a person


          of the full age of majority, and resident of the Parish Orleans, State of Louisiana, who states as

          follows:

                                                             I.


                     Defendant, Wal-Mart Stores, Inc., is a foreign corporation authorized to do and doing


          business in the State of Louisiana and all times pertinent hereto was the owner of the Walmart

          Store No. 5022 located at 1 90 l.Tchoupitoulas Street, New Orleans, Louisiana.

                                                             2.


                 Defendant, XYZ Insurance Company, is a foreign corporation authorized to do and doing


          business in the Slate of Louisiana and at all limes pertinent hereto had in full force and effect a


          policy of liability insurance covering defendnnt, Wol-Mart Stores, Inc. for the risks hereinafter

          alleged.


                                                             3.


                ' The incident hereinafter referred to occurred in the Parish of Orleans, Slate of Louisiana,

          within the territorial jurisdiction of this Honorable Court.

                                                            4.


                 On or about Muy 1, 2019, your petitioner was a patron at the store located ut 1901

          Tchoupitoulas Street in New Orleans. As he was entering the restroom he slipped and fell due to

          water on the floor that the defendant, Wol-Mart Store, Inc., knew or should have known of its

          existence, causing the injuries hereinafter more fully described.

                                                             5.


                 The foregoing incident wus caused directly and proximately by the negligence of the

          defendant, Wal-Mart Stores, Inc., particularly, but not exclusively, in the following res^|^f^)[p | [T Q

                                                                                                      Yanley Salazar

                                                                                                2020 APR 29      P 03:39
E-Filed
                                                                                                                EXHIBIT A
   Case 2:20-cv-02734-WBV-DMD Document 1-2 Filed 10/06/20 Page 2 of 3
 2020-03378                                                                                               FILED
                                                                                                     2020 APR 28       P 03:39

     j                                                                                                         CIVIL
                                                                                                      DISTRICT COURT
Section 5
          A.              Failure (o provide safe environment for patrons;


          B.              Failure to warn of unsafe conditions;


          C.            Failure to properly maintain the premises;


          D.            Creating an unreasonably dangerous condition, to wit, a wet floor;


          E.             Failing to warn of the unreasonably dangerous condition;

          F.              Any and all other acts of negligence, which may be proven at Lite time of trial of

                          this matter.


                                                            0.


                  As a result of the negligence of the defendant, Wal-Mart Stores, Inc., plaintiff was caused


          to suffer severe and grievous injury to body and mind.

                                                            7.


                  Plaintiff is entitled to recover damages for the injuries he sustained at the hands of the


          defendant, Wal-Mart Stores, Inc., including to, but not limited to:

          A.              Past, present and future medical expenses;


          B.              Past, present and future mental and physical pain and suffering; and


                          Residual disability


          WHEREFORE, Petitioner prays (hat Defendants be served with this Petition for Damages as


          requested below, cited to appear and answer the same and that after due proceedings arc had

          there be judgment herein in fuvor of Petitioner, Derick Parker, nnd against the Defendants,


          Walmnrt Stores Inc. and XYZ Insurance Company, jointly and in solido, in a sum to be

          determined by this Honorable Court together with legal interest thereon from the date of judicial

          demand until paid and for all costs of these proceedings. Petitioner further prays for ull general

          and equitable relief.

                                                                  ReWclfully situmitted,


                                                                 TIIjyfL.   FIEj^DS-OBor #: 24794)
                                                                  onathprrD Wasielevvski (#32755)
                                                                  Mkrfneys for PlaintifT          C
                                                                  1750 St. Charles Ave. Suite CU I
                                                                  New Orleans, Louisiana 70130
                                                                  (504) S64-01 1 1 Fax (504) 864-0009
          PLEASE SERVE
          Wal-Mart Stores, Inc.
          Through its agent for service and process
          CT Corporation 56 1 5 Coqrorato Boulevard, Suite 400 Baton Rouge, Louisiana 70808




E-Filed
                                                                                                                 EXHIBIT A
    Case 2:20-cv-02734-WBV-DMD Document 1-2 Filed 10/06/20 Page 3 of 3
  2020-03378
                                                                                                       FILED
                                                                                                2020 APR 28         P 03:39
      3               j.*
                                                                                                            CIVIL

 Section 5                                                                                        DISTRICT COURT

          XYZ Insurance Company
          (please hold service until Ihe proper party t's identified




                                                                             A TRUE COPY


                                                                       0EPUTY CLERK OV1L OiSTRlCT COUFtT.
                                                                              PARISH OF ORLEANS
                                                                                  STATE OF LA


E-Filed
                                                                                                             EXHIBIT A
